
	

113 S2767 IS: Combating Fraudulent Child Transfers Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2767
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the fraudulent transfer of custody of unaccompanied alien children.
	
	1.Short titleThis Act may be cited as the Combating Fraudulent Child Transfers Act.2.Fraud in connection with the transfer of custody of unaccompanied alien children(a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following:1041.Fraud in connection with the transfer of custody of unaccompanied alien children(a)In generalIt shall be unlawful for a person to obtain custody of an unaccompanied alien child (as defined in
			 section 462(g) of the Homeland Security Act of 2002 (8 U.S.C. 279(g)) if
			 the person, in connection with obtaining such custody—(1)(A)makes any materially false, fictitious, or fraudulent statement or representation; or(B)makes or uses any false writing or document knowing the same to contain any materially false,
			 fictitious, or fraudulent statement or entry; and(2)intends to subject the child to an offense under chapter 77 of this title (relating to peonage,
			 slavery, and trafficking in persons).(b)PenaltyAny person who violates, or attempts or conspires to violate, this section shall be fined under
			 this
			 title and imprisoned for not more than 15 years..(b)Clerical amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by inserting after
			 the item relating to section 1040 the following:1041. Fraud in connection with the transfer of custody of unaccompanied alien children..
			
